Citation Nr: 0008592	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis of the lungs 
as a result of inservice asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1954, including service in the Korean Conflict

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for asbestosis.  The 
veteran timely appealed this determination to the Board.

When this matter was previously before the Board in December 
1998 and September 1999, it was remanded for further 
development and adjudication, which has been accomplished.

In addition, in the July 1996 rating action, the RO also 
denied service connection for the post-operative residuals of 
carcinoma of the small bowel.  However, subsequent to 
perfecting an appeal of this claim, in July 1997, the RO 
established service connection for this disability on the 
basis that it was related to his in-service exposure to 
asbestos.  As such, because the benefit sought on appeal was 
granted, i.e., service connection, and the veteran has not 
initiated an appeal regarding either the effective date of 
the award of service connection or evaluation assigned, no 
claim with respect to this disability is before the Board.  
See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran worked in a boiler room on a ship while 
serving in the Navy and was exposed to asbestos.

3.  It is not shown that the veteran has asbestosis as a 
result of his exposure to asbestos during his period of 
service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records are negative for any complaints 
of or treatment for respiratory problems, and at the Report 
of Medication Examination at separation from service, dated 
in October 1954, reflects that the veteran's lungs and chest 
were reported as normal.  However, because the veteran worked 
in the boiler room of a ship while serving in the Navy, his 
in-service exposure to asbestos has been conceded.

The veteran's claim for service connection for asbestosis was 
received at the RO in February 1995.  In support of this 
claim, the veteran submitted a March 1994 medical report 
prepared by his private physician, Dr. Larry M. Mitchell.  
The report indicates that the veteran complained of suffering 
from dyspnea, coughing, night sweats and chest pain, and that 
he provided a history of having been intermittently exposed 
to asbestos while working for the B.F. Goodrich Tire & Rubber 
Company (BFG) from 1955 to 1961.  Dr. Mitchell reported that 
the veteran's chest was clear to auscultation.  X-ray studies 
interpreted by Dr. Richard S. Keubler, a radiologist, showed 
findings that were "compatible with pulmonary asbestosis," 
and Dr. Mitchell thereafter diagnosed the veteran as having 
pulmonary asbestosis.  Subsequent to offering this diagnosis, 
Dr. Mitchell explained that a diagnosis of pulmonary 
asbestosis meant that the veteran was suffering from an 
abnormality of the parenchymal lung tissue that was 
consistent with interstitial fibrosis as a result of exposure 
to asbestos products.

In April 1996, the veteran was afforded a formal VA 
respiratory examination.  During the examination, the veteran 
provided a history of having been exposed to asbestos both 
while serving in the Navy as well as while working at BFG.  
He also reported that he had ceased smoking cigarettes 
approximately ten years earlier.  The examination revealed 
that his lungs were "essentially" clear and that air entry 
was normal.  X-rays of the veteran's chest disclosed "no 
significant abnormality," and the veteran was diagnosed as 
having "a history of asbestos exposure and cigarette smoking 
in the past."  

In January 1997, the veteran testified before a hearing 
officer at the RO.  During the hearing, the veteran 
reiterated a history of having been exposed to asbestos both 
during service and while working for BFG.  He also reported 
that he had had a chronic cough since service, which he 
attributed to asbestosis, and stated that his private 
physician, Dr. James R. Saxon, had told him that he had that 
disease.  The veteran further testified that, although he 
received VA medical treatment for anxiety and depression, 
because service connection had not been established for 
asbestosis, VA had not treated that disability; instead, he 
reported that he was receiving private care for this 
disability from Dr. Saxon.  The hearing officer informed the 
veteran that records of his treatment by Dr. Saxon might help 
establish his claim, and agreed to hold the record open for 
60 days pending his submission of those records.

Thereafter, the veteran submitted copies of pertinent medical 
records his treatment by Dr. Saxon for, among other things, 
respiratory problems, dated from October 1991 to January 
1997.  A review of these records reveals that Dr. Saxon 
repeatedly noted that the veteran's lungs were clear to 
auscultation.  The records are also negative for a diagnosis 
of asbestosis.  Indeed, two X-ray reports prepared by Dr. 
Jerry Nelson, a radiologist, who performed X-rays of the 
veteran's chest in March and September 1996 upon referral 
from Dr. Saxon, each indicate that the X-rays revealed that 
the veteran's lungs were clear and that no pleural 
calcification was seen.

In April 1997, the veteran was again afforded a formal VA 
examination, primarily in connection with his claim for 
service connection for the post-operative residuals of 
carcinoma of the small bowel.  At the outset of the 
examination report, the physician discussed the veteran's 
history of having worked in a boiler room while serving in 
the Navy, during which time he was exposed to "heavy amounts 
of asbestos constantly."  In this regard, he noted that the 
veteran had reported that, because of the amount of asbestos 
dust, a 100-watt bulb would illuminate a room as much as a 
25-watt bulb would otherwise do under ordinary circumstances.  
In addition, the physician observed that the veteran's post-
service history included further exposure to asbestos, and 
noted that it was significant for a 1986 diagnosis of 
pulmonary asbestosis.  The examiner further reported that the 
veteran was currently receiving treatment for anxiety and 
depression at the Tuscaloosa, Alabama, VA Medical Center.  In 
this regard, he noted that the veteran was taking one 
tablespoon of cough syrup every four hours to treat a "cough 
and chest" condition.

Subsequent to his physical examination of the veteran, 
pursuant to the VA examiner's request, in May 1997 several 
diagnostic tests, including a computer tomography (CT) 
examination, were performed.  The CT scan revealed hazy 
opacities in the dependent portions of both lower lung fields 
and the presence of dependent subsegmental atelectasis that 
could not be differentiated from fibrosis.  The physician who 
reviewed these findings suggested that a thin-section, high-
resolution chest CT needed to be performed, with the veteran 
in a prone position in order to rule out a diagnosis of 
pulmonary asbestosis.  Based on these diagnostic findings, in 
an addendum to the April 1997 report, the physician diagnosed 
the veteran as having "no evidence of pulmonary asbestosis 
on clinical and radiological examinations."

Thereafter, when this matter was initially before the Board 
in December 1998, the Board observed that the recommended CT 
scan had not been performed.  As a result, the Board remanded 
the matter to have the veteran undergo that diagnostic 
procedure in order to rule in or exclude a diagnosis of 
pulmonary asbestosis.

In March 1999, the veteran was afforded a formal VA pulmonary 
consultation.  The examiner noted the veteran's pertinent 
history of asbestos exposure and indicated that the veteran 
was currently receiving VA medical care at the Tuscaloosa, 
Alabama, VA Medical Center for hypertension, post-traumatic 
stress disorder and an acute respiratory tract infection.  
The veteran provided a history of having a chronic cough, 
mostly in the evening, with difficulty in expectoration.  He 
also complained of having paroxysmal nocturnal dyspnea 
episodes, for approximately four to five years.  The 
examination revealed that the veteran's chest was symmetrical 
and that his lungs were clear to auscultation.  The examiner 
reviewed chest X-rays that had been conducted between August 
1995 and February 1999 and reported that there was no 
evidence of calcium plaques in the pleura and/or 
diaphragmatic surfaces and no calcium disposition of the 
hilar lymph nodes.  The examiner further indicated that his 
review of the February 1997 CT scan showed that the veteran 
had clear lung fields, except for some minor fibrotic changes 
in both lower lung fields, which was consistent with 
supplemental atelectasis.  The examiner concluded that the 
results of the diagnostic studies suggested that the veteran 
had possible chronic obstructive pulmonary disease that was 
responsible for his cough.  Further, he stated that the 
results of the pulmonary function studies indicated that the 
veteran might be suffering from chronic cor pulmonale, but 
that the findings revealed no evidence of pulmonary 
asbestosis.

In addition, consistent with the statement of the March 1999 
VA examiner, a March 1999 VA outpatient treatment entry 
reflects that the veteran was prescribed cough syrup to treat 
his respiratory infection and advised to take the medication 
as needed.

In May 1999, the RO confirmed and continued the denial of 
this claim.  Thereafter, in written argument dated in August 
1999, the veteran's representative asserted that the matter 
needed to again be remanded so that the CT scan indicated in 
the December 1998 remand could be performed.  When this 
matter was thereafter before the Board in September 1999, the 
Board agreed, and explained that, although it appreciated the 
further development of the claim undertaken by the RO, 
because the specific diagnostic procedure requested in the 
December 1998 remand had not been performed, the duty to 
assist required that the original opinion and recommendation 
be conducted, despite the subsequent differing opinion 
expressed in the March 1999 consultation report.

In compliance with the Board's remand instructions, in 
September 1999, the veteran was afforded a formal VA 
respiratory examination.  The physician noted the veteran's 
history of having been exposed to asbestos during his 
military service, as well as his complaint that he had had a 
chronic cough since his discharge from the Navy.  In 
addition, the report reflects that the veteran indicated 
that, at times, the "coughing spell is so bad that he will 
black out;" he also described the cough as "deep" and said 
that it was not productive of expectoration.  The veteran 
further stated that he suffered from shortness of breath 
after "fast-walking," and that damp weather worsened his 
cough.  The physician observed that the veteran had no 
history of hemoptysis.  

The examination revealed that the veteran's lungs were clear, 
and the physician's initial impression was rule out a 
diagnosis of pulmonary asbestosis.  In this regard, the 
examiner indicated that a review of the veteran's chest X-
ray, as well as a review of a CT scan "done with thin 
section high resolution CT chest in prone position to rule 
out asbestosis," was required.  The diagnostic tests were 
thereafter performed, and the chest X-ray disclosed that the 
veteran's lungs fields were clear.  In addition, pursuant to 
the Board's specific remand instruction, the thin-section, 
high-resolution CT scan of the veteran's chest was conducted 
with the veteran in a prone position.  The latter diagnostic 
test revealed that the veteran had no abnormality in the lung 
bases.  In addition, the radiologist specifically indicated 
that there was no evidence of pulmonary fibrosis, and that 
changes on the earlier CT scan appeared to have been related 
to dependent edema.  Based on the findings of the diagnostic 
tests, the examiner diagnosed the veteran as having no 
evidence of pulmonary fibrosis, no abnormality and no 
evidence of asbestosis.

Finally, in numerous statements, the veteran essentially 
echoed the contentions that he had voiced at the January 1997 
hearing and reiterated his belief that service connection was 
warranted asbestosis on the basis that he was exposed to 
asbestos during service and had been diagnosed as suffering 
from the disease.  

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for asbestosis is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As discussed above, the veteran was exposed to asbestos while 
working in a boiler room of a ship during his period of 
active service in the Navy, and indeed, during the course of 
this appeal, the RO has established service connection for 
the post-operative residuals of carcinoma of the small bowel 
on the ground that the disability was related to that in-
service exposure.  As such, the only issue before the Board 
is whether the veteran has asbestosis that is due to his in-
service exposure; the veteran was also exposed to asbestos 
subsequent to service while working at BFG from 1955 to 1961.  
Following a review of the entire evidence of record, the 
Board concludes that the preponderance of the evidence is 
clearly against the veteran's claim.

In reaching this determination, the Board acknowledges that 
there is evidence of record that reflects that the veteran 
was diagnosed as having this disability in the past, i.e., in 
1986, and thereafter in March 1994.  The Board does not 
question these diagnoses, but finds that the latter evidence, 
which specifically excludes this diagnosis, is more probative 
regarding whether the veteran has this disease.  In doing so, 
the Board points out that the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court) has offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court has instructed that it should be based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical opinion that the physician reaches.  See 
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Further, the Board is 
charged with the duty to assess the credibility and weight 
given to evidence.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
doing so, the Board is free to favor one medical opinion or 
diagnosis over another provided it offers an adequate basis 
for doing so.  See Id. at 30; Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Although not of record, the Board observes that the veteran 
was apparently diagnosed as having asbestosis in 1986.  
Additional evidence in support of this claim is contained in 
Dr. Mitchell's March 1994 report.  As discussed above, that 
report reflects that, when examined by Dr. Mitchell, the 
veteran reported a history of asbestos exposure.  Further, 
the report shows that, subsequent to receiving Dr. Keubler's 
radiology report, in which the latter physician indicated 
that the X-ray findings were "compatible" with a diagnosis 
of pulmonary asbestosis, Dr. Mitchell diagnosed the veteran 
as having pulmonary asbestosis.

As discussed above, however, Board finds that the evidence 
against the claim is more persuasive.  This evidence includes 
the April 1996 VA examination report, in which the physician 
discussed the veteran's in-service and post-service history 
of asbestos exposure.  That examiner concluded, however, that 
because the veteran's chest X-rays were essentially clear and 
air entry was normal, despite his history of asbestos 
exposure, there was no evidence that the veteran currently 
had the disease.  Similarly, in the May 1997 addendum to the 
April 1997 VA examination report, after conducting a physical 
examination and reviewing the findings of a chest X-ray and 
CT scan, the examiner reported that there was no evidence 
that the veteran had pulmonary asbestosis.  In doing so, 
however, the April 1997 examiner indicated that, in order to 
specifically rule out a diagnosis of pulmonary asbestosis, a 
thin-section, high-resolution chest CT needed to be 
performed, with the veteran in a prone position.  

Indeed, in an effort to assist the veteran with the 
development of this claim and afford him the benefit of every 
consideration, the Board remanded this matter in December 
1998 for the sole purpose of having the suggested diagnostic 
test performed.  Moreover, notwithstanding the opinion of the 
examiner who performed the pulmonary consultation in March 
1999 that that CT scan was not necessary because his clinical 
examination and review of diagnostic studies revealed no 
evidence of pulmonary asbestosis, the Board again remanded 
this matter in September 1999 so that the suggested CT scan 
could be conducted.  That CT scan was finally conducted in 
September 1999, and disclosed that there was no evidence that 
the veteran had pulmonary fibrosis; instead, the physician 
diagnosed the veteran as having no evidence of asbestosis.

The latter medical evidence took into consideration all prior 
tests and was prepared after both physical examination of the 
veteran and review of his prior medical records, including 
the results of recent diagnostic tests.  In addition, 
although the basis for the presumed 1986 diagnosis of 
pulmonary asbestosis is unclear, the March 1994 diagnosis was 
based on the finding of a chest X-ray that was interpreted as 
showing findings that were compatible with a diagnosis of 
pulmonary asbestosis.  By contrast, the subsequent diagnoses 
by several different VA physician's were based on additional 
diagnostic studies, including a thin-section, high-resolution 
CT scan of the veteran's chest that was conducted with the 
veteran in a prone position, which is more sensitive and 
which a VA physician indicated would specifically rule in or 
exclude such a diagnosis; that diagnostic study, as well as 
all of the results of the other diagnostic tests, all 
revealed that, despite his acknowledged exposure to asbestos 
during service, the veteran did not have pulmonary 
asbestosis.

As a final point, the Board observes that at his January 1997 
hearing, the veteran testified that his private physician, 
Dr. Saxon, had reportedly told him that he had asbestosis due 
to his in-service exposure to asbestos.  Consistent with the 
provisions of 38 C.F.R. § 3.103(c), the hearing officer 
invited the veteran to submit copies of those private 
treatment records, indicating that they might help him 
establish service connection for this disability.  See 
Costantino v. West, 12 Vet. App. 517, 520 (1999).  The record 
reflects that the veteran subsequently submitted copies of 
those records.  However, a review of Dr. Saxon's treatment 
records discloses repeated notations that the veteran's lungs 
were clear to auscultation and that they are negative for a 
diagnosis of asbestosis.  As such, these records, rather than 
challenge the conclusions of the VA physicians, are 
consistent with them.  See Franzen v. Brown, 9 Vet. App. 235, 
238 (1996); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  


ORDER

Service connection for asbestosis is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


